ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-054, concluding that as a matter of final discipline pursuant to Rule 1:20—13(e), ROBERT N. WILKEY of VALLEY TOWNSHIP, PENNSYLVANIA, who was admitted to the bar of this State in 2004, should be suspended from the practice of law for a period of two years based on respondent’s guilty plea to three counts of identity theft in the Commonwealth of Pennsylvania, conduct that violates RPC 8.4(b)(commission of a criminal act that reflects adversely on an attorney’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having determined that the suspension should be retroactive to June 11, 2014, the date on which respondent reported his Pennsylvania discipline to the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that ROBERT N. WILKEY is suspended from the practice of law for a period of two years, retroactive to June 11, 2014, and until the further Order of the Court, and it is further
*626ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.